Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary amendments to the claims and specifications filed 10/25/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernauer (US-20090238928) in view of Callebaut (U.S. Patent No. 5320427), Andersen (US-20180360066), and Abaurre (US-20070202241).
Regarding claim 31, Bernauer teaches:
A self-optimizing, adaptive industrial chocolate production system ([0020] – [0033]), the system comprising: 
a chocolate mass processing line including 
one or more mixers ([0031]; Fig. 1, #30); 
one or more refiners comprising a pre-refiner ([0031]; Fig. 1, #10) and a finer ([0031]; Fig. 1, #12), the pre-refiner having 
at least two pre-refiner rollers having a controlled roller pressure and/or roller gap/distance and speed and/or roller temperature ([0020] – [0033]; Figs. 2 and 3, #18 and #20), and 
an inline, real-time measuring circuitry configured to measure changes in the plasticity of the pre-fining chocolate mass ([0011] and [0020] – [0023]), 
the finer having a plurality of finer rollers having a controlled roller pressure and/or roller temperature and/or roller gap/distance and speed ([0015], [0020] – [0023], and [0036]); 
one or more conches or one or more liquefiers, each of the conches at least comprising a container or conche vessel having an inner surface and at least one moveable shaft or rotatable rotor situated inside said conche vessel ([0015], [0020] – [0023], and [0031]; Fig. 1, #14); wherein
solid and/or liquid feed materials are conveyed and discharged to the one or more mixers ([0009]),
the feed materials are mixed and/or kneaded to a basic chocolate mass with a defined plasticity and homogeneity by the one or more mixers and transferred to the one or more refiners ([0015], [0020] – [0023], and [0030] – [0033]), 
the basic chocolate mass is pre-processed to a chocolate mass with a predefinable plasticity and fineness by the at least two pre-refiner rollers, and processed to a refiner chocolate mass with a predefinable powder fineness by the plurality of finer rollers, and transferred to the one or more conches ([0015], [0020] – [0023], and [0030] – [0033]); and 
an adaptive machine-to-machine control circuitry configured to automatically adjust the pressure and/or roller distance (gap) settings of the pre-refiner to provide an autonomous plasticity control with a given plasticity parameter value ([0015], [0020] – [0023], and [0030] – [0033]).

Bernauer does not teach:
a chocolate mass processing line including 
a doser; and
a temperer having a temper meter for measuring crystallization; wherein
solid and/or liquid feed materials are precisely dosed, conveyed and discharged to the one or more mixers by the doser,
the refiner chocolate mass is processed to a conching chocolate mass with a given moisture, viscosity, texture and fat content by the one or more conches, and
the refiner chocolate mass is transferred to the temperer, wherein the shearers press the conching chocolate mass against the vessel surface during operation and/or between overlapping shearing elements, wherein the conching chocolate mass is processed to a predefined moisture, degree of crystallization, and fat content by adding cocoa butter and/or other fats by the liquefier, and wherein the chocolate mass as final conching chocolate mass is processed to the end product at least by the temperer varying temperature to achieving the predefined degree of crystallization measured by the temper meter.

However, Callebaut, in a similar field of endeavor, an apparatus for processing chocolate, teaches:
a chocolate mass processing line including 
a doser (Col. 3, lines 45-50; Fig. 1, #32); wherein
solid and/or liquid feed materials are precisely dosed, conveyed and discharged to the one or more mixers by the doser (Col. 3, line 35 – Col. 4, lines 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing line of Bernauer to incorporate the teachings of Callebaut and include a doser. The purpose, as stated by Bernauer, being for determining the quantity of the fed in starting material (Col. 3, lines 45-46).

Bernauer in view of Callebaut does not teach:
a chocolate mass processing line including 
a temperer having a temper meter for measuring crystallization; wherein
the refiner chocolate mass is processed to a conching chocolate mass with a given moisture, viscosity, texture and fat content by the one or more conches, and
the refiner chocolate mass is transferred to the temperer, wherein the shearers press the conching chocolate mass against the vessel surface during operation and/or between overlapping shearing elements, wherein the conching chocolate mass is processed to a predefined moisture, degree of crystallization, and fat content by adding cocoa butter and/or other fats by the liquefier, and wherein the chocolate mass as final conching chocolate mass is processed to the end product at least by the temperer varying temperature to achieving the predefined degree of crystallization measured by the temper meter.

However, Anderson, in a similar field of endeavor, an apparatus for tempering chocolate, teaches:
a chocolate mass processing line including 
a temperer having a temper meter for measuring crystallization ([0086] and [0088]), wherein 
the refiner chocolate mass is transferred to the temperer, wherein the shearers press the conching chocolate mass against the vessel surface during operation and/or between overlapping shearing elements, wherein the conching chocolate mass is processed to a predefined moisture, degree of crystallization, and fat content by adding cocoa butter and/or other fats by the liquefier, and wherein the chocolate mass as final conching chocolate mass is processed to the end product at least by the temperer varying temperature to achieving the predefined degree of crystallization measured by the temper meter ([0031], [0053], [0085], [0086], [0088], [0108], [0216], [0223], [0231] – [0233], and [0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing line of Bernauer in view of Callebaut to incorporate the teachings of Anderson and include a temperer. The purpose, as stated by Anderson, being to obtain the intended crystallization characteristics, particularly for obtaining the desired polymorphic crystallization characteristics ([0088]).

Bernauer in view of Callebaut and Anderson does not teach:
the refiner chocolate mass is processed to a conching chocolate mass with a given moisture, viscosity, texture and fat content by the one or more conches.

However, Abaurre, in a similar field of endeavor, an apparatus for manufacturing chocolate, teaches:
the refiner chocolate mass is processed to a conching chocolate mass with a given moisture, viscosity, texture and fat content by the one or more conches ([0024], [0034] – [0035], [0038], and [0045] – [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conches of Bernauer in view of Callebaut and Anderson to incorporate the teachings of Abaurre process the chocolate mass to a conching chocolate mass. The purpose, as stated by Abaurre, being cause the carrying of a series of undesirable components and flavors that were originally in the cocoa mass. Such components and flavors that remained in the cocoa seeds fermentation and processing interfere negatively in the chocolate mass final flavor ([0050]).

Regarding claim 32, Bernauer in view of Callebaut, Anderson, and Abaurre teaches the limitations of claim 31, which claim 32 depends on. Bernauer further teaches:
wherein the adaptive machine-to-machine control circuitry is configured to systematically adjust the given plasticity parameter value based on measuring parameters of the refiner or by manual input to the adaptive machine-to-machine control circuitry ([0020] – [0033]).

Regarding claim 33, Bernauer in view of Callebaut, Anderson, and Abaurre teaches the limitations of claim 31, which claim 33 depends on. Bernauer further teaches:
wherein the pre-refiner is a two-roll refiner, with automatically adjustable gap-settings of the two pre-refiner rollers varying the gap between the pre-refiner rollers upon amending the gap-setting parameters ([0020] – [0033]; Fig. 1, #10; Figs. 2 and 3, #18 and #20).

Regarding claim 34, Bernauer in view of Callebaut, Anderson, and Abaurre teaches the limitations of claim 31, which claim 34 depends on. Bernauer further teaches:
further comprising a chocolate mass conveyor configured to convey the basic chocolate mass to the refiner ([0033]; Fig. 1), wherein the inline, real-time measuring circuitry comprises at least a light source and/or an optical image capturing circuitry and/or a measuring circuitry for measuring a power consumption of the chocolate mass conveyor and/or a measuring device for measuring a throughput of the basic chocolate mass ([0012] – [0015] and [0020]), wherein a throughput of the basic chocolate mass is measured by line triangulation of the light source and the optical image capturing device, these two devices are optional in the claims and therefore not required, and this art is clearly capable of measuring the throughput which is all that is required for an apparatus claim with optional limitations ([0012] – [0015]), and wherein the plasticity of the pre-fining chocolate mass is dynamically controlled based on a constant value of the throughput in combination with the measured power consumption of the chocolate mass conveying device limitations ([0012] – [0015]).

Regarding claim 35, Bernauer in view of Callebaut, Anderson, and Abaurre teaches the limitations of claim 34, which claim 35 depends on. Bernauer further teaches:
wherein the pre-refiner rollers of the pre-refiner define an inlet zone, a topography of the chocolate mass is assessed in the inlet zone of the pre-refiner rollers of the pre-refiner by the line triangulation based on a fan shape of a centrally projected laser or light source lines, wherein the throughput of the chocolate mass is dynamically measured based on the assessed typography, and the adaptive machine-to-machine control circuitry is configured to automatically adjust the pressure and/or roller distance settings of the pre-refiner rollers of the pre-refiner to provide a predefined value of the plasticity by keeping the constant value of the throughput of the chocolate mass in combination with the measured power consumption of the conveying device. This invention is capable of performing the intended use limitation, which is what matters regarding patentability of an apparatus ([0012] – [0015], and [0020] – [0033]).

Regarding claim 36, Bernauer in view of Callebaut, Anderson, and Abaurre teaches the limitations of claim 34, which claim 36 depends on. Bernauer further teaches:
wherein the light source is a laser or multiline laser or LED projectors and/or the optical image capturing circuitry is a camera or a multiline laser measuring sensor or triangulation sensor. This is a dependent claim which is based off of optional limitations and therefore does not need to be rejected in the rejection of this invention because it does not hold patentable weight.

Allowable Subject Matter
Claims 37, 43, and 53 are objected to as being dependent upon a rejected base claim, claim 31, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 38-42, 44-52, and 54-60 are dependent on these claims and thus are also objected for being dependent upon a rejected base claim.
Claim 37 would be allowable because there is no proper teaching or combination in the art that teaches the limitations of claim 31 with the added limitations of a non-invasive, real-time measuring circuitry configured to detect a vertical pattern of a roller coverage which is then compared to stored sample patterns and used to dynamically optimize throughput of the finer. Even if there was a teaching for this limitation, there is no proper motivation to combine it with the four reference combination used to reject claim 31.
Claim 43 would be allowable because there is no proper teaching or combination in the art that teaches the limitations of claim 31 with the added limitations of a non-invasive, real-time measuring circuitry configured to detect a particle size of the finer chocolate mass in the finer, which is then compared to a defined particle size, and used to dynamically adapt a drive speed of the finer rollers to reduce deviation. Even if there was a teaching for this limitation, there is no proper motivation to combine it with the four reference combination used to reject claim 31.
Claim 53 would be allowable because there is no proper teaching or combination in the art that teaches the limitations of claim 31 with the added limitations of a non-invasive, real-time measuring circuitry with a positioning encoder or a sensor configured to generate an elevation profile of the chocolate mass in the conches, wherein the profiles are then used to measure profile parameter values of conching chocolate mass, and dynamically adapts at least one of the operational parameters of said each of the conches in order to reduce deviation. Even if there was a teaching for this limitation, there is no proper motivation to combine it with the four reference combination used to reject claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748